Citation Nr: 0820039	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-07 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right inguinal hernia. 

2.  Entitlement to an increased evaluation for chronic low 
back strain, lumbar degenerative disc disease at L4-L5, rated 
as 20 percent disabling prior to May 24, 2007, and as 40 
percent disabling from May 24, 2007, forward.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1971 and from September 1973 to September 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied a petition to reopen a claim 
for service connection for a right inguinal hernia and 
awarded an increased rating of 20 percent for service-
connected chronic low back strain, effective from September 
10, 2003.  In a June 2007 rating decision, the RO 
recharacterized the disability as chronic low back strain, 
lumbar degenerative disc disease at L4-L5, and assigned a 40 
percent rating, effective from May 24, 2007.


FINDING OF FACT

In March 2008, prior to the promulgation of a decision in the 
appeal, the veteran requested a withdrawal of the appeal for 
the claim of entitlement to service connection for a right 
inguinal hernia and for an increased evaluation for a low 
back disorder.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant for the claims of entitlement to service connection 
for a right inguinal hernia and for an increased rating for a 
low back disorder have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

In a February 2008 letter, the RO informed the veteran that a 
hearing before the Board at the RO had been scheduled for him 
regarding the issues of entitlement to service connection for 
a right inguinal hernia and for an increased rating for a low 
back disorder.  In a signed statement received on March 6, 
2008, the veteran stated that wished to have the hearing 
waived, that he was satisfied with the decision made, and 
that he no longer wished to continue with the appeal. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204 (2007).  The appellant has 
by a signed statement withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed, as to the claims of entitlement to 
service connection for a right inguinal hernia and for an 
increased evaluation for a low back disorder.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


